DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the claims filed on 24 May 2021.
Claims 1-20 are pending and have been examined. 

Information Disclosure Statement  
	The Information Disclosure Statement filed on 20 July 2022, has been considered. An initialed copy of the Form 1449 is enclosed herewith. 




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 are directed to a system, and claims 11-20 are directed to a method.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of determining recommendations for a user.  Specifically, representative claim 11 recites the abstract idea of: 
obtaining, by a vendor, an environment data indicative at least of an ambient temperature and a weather in a vicinity of the vendor; 
obtaining, by the vendor, a setting data indicative at least of a location of the vendor and demographic profile of users in a vicinity thereof; 
determining, by the vendor, one or more recommendations concerning one or more product to a user based on at least one of the environmental data and the setting data; and 
presenting the one or more recommendations to the user. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 11 recites the abstract idea of determining recommendations for a user, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite the steps of obtaining an environment data and a weather in a vicinity of the vending, obtaining a setting data indicative of the location of the vending, and demographic profiles of users in the vicinity, determining recommendations of products to a user based on the environment data and setting data, and presenting the recommendations to the user, thereby making this a sales activity or behavior.  Thus, representative claim 11 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 11 includes the additional elements of a machine and the user interface. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 11 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 11  are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 11 is ineligible.
Independent claim 1 is similar in nature to representative claim 11, and Step 2A, Prong 1 analysis is the same as above for representative claim 11.  It is noted that in independent claim 1 includes the additional element of a user interface, a module, and another module, . The Applicant’s specification does not provide any discussion or description of the user interface, or the modules in claim 1, as being anything other than generic elements. Thus, the claimed additional elements of claim 1 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 1 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 1, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 1 is ineligible. 
Dependent claims 2-10 and 12-20, depending from claims 1 and 11, respectively, do not aid in the eligibility of the independent claims 1 and 11.  The claims of 2-10 and 12-20 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that dependent claim 3 includes the additional element of a time data module, and claim 10 includes the additional element of a tracking module.  Applicant’s specification does not provide any discussion or description of the additional elements in the dependent claims as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely  being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 3 and 10 are also directed towards an abstract idea. Additionally, the additional elements of claim 3 and 10, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, the dependent claims 2-10 and 12-20 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jafa, E., et al. (PGP No. US 2020/0143620 A1), in view of Wang, D., et al. (PGP No. US 2019/0163985 A1). 

Claim 1-
Jafa discloses a vending machine (Jafa, see: paragraph [0027] “vending machine”) comprising:
 a user interface (Jafa, see: paragraph [0027] disclosing “vending machine 1 includes a user interface 60”);
 an environment data module configured to obtain an environment data indicative at least of an ambient temperature and a weather in a vicinity of the vending machine (Jafa, see: paragraph [0030] disclosing “vending machine 1 may include…computer memory 67” and “computer memory 67 including external information [i.e., environment data],  such as the current time and date, outside weather [i.e., weather in vicinity] conditions” and “with respect to vending products 22 available from vending machine 1”; and see: paragraph [0033] disclosing “outside temperature is elevated [i.e., environment data indicative of an ambient temperature], vending machine 1 may recommend a cold beverage”);  
a setting data module configured to obtain a setting data indicative at least the vending machine and users in a vicinity of the vending machine (Jafa, see: paragraph [0034] disclosing “sensors 65 [i.e., setting data] for detecting the approach of a potential customer is detected in proximity to vending machine 1 [i.e., users in a vicinity of the vending machine]”); and
 a dynamic product recommendation module configured  (Jafa, see: paragraph [0003] disclosing “a controller” and “is configured to receive input” and “provide product recommendations”) to: 
determine one or more recommendations concerning one or more product to a user based on at least one of the environmental data and the setting data (paragraph [0033] disclosing “outside temperature is elevated [i.e., environment data indicative of an ambient temperature], vending machine 1 may recommend a cold beverage that is designed to quench thirst”; and see: paragraph [0034] disclosing “detecting the presence of a nearby customer” and “designed to entice customers into purchasing a product from vending machine 1” and “might include selective illumination of product display units 14 to showcase, for example, display products 16 that are on sale”), and
 present the one or more recommendations to the user using the user interface (Jafa, see: paragraph [0037] disclosing “vending machine 1 may display a recommended vending product 22 through a combination of illumination of product display units 14, display of images on touchscreen 62”).
Although Jafa does disclose detecting a user in the vicinity of a vending machine (Jafa, see: paragraph [0034] disclosing “detecting the presence of a nearby customer”), Jafa does not disclose a demographic profile of a user in the vicinity.  Jafa does not disclose: 
obtain a location of the vending machine and demographic profile of users in a vicinity; 
Wang, however, does teach: 
obtain a location of the vending machine and demographic profile of users in a vicinity (Wang, see: teaching paragraph [0093] the frontend information exchange system can be represented by a client device, wherein the client device can include sensors…..the sensors can include a GPS positioning system [i.e., obtain location of vending]; and see: paragraph [0029] teaching “databases 116 store individual transaction records organized in various searchable formats (e.g., by customer name, age, income level…)” and “databases include a user profile database that includes searchable characteristics for each user (e.g., identity data, demographic data, social relationships, social network account names, social network publication or comments, interaction records with sales representatives, customer service representatives, or delivery personnel, preferences, dislikes, sentiment, beliefs, superstitions, personality, temperament, interaction style, etc.)”). 
This step of Wang is applicable to the system of Jafa, as they both share characteristics and capabilities, namely, they are directed to generating product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jafa to include the features of obtain a location of the vending and demographic profile of users in a vicinity, as taught by Wang.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jafa to improve the personalization of on-location product recommendations (Wang, see: paragraph [0006]). 

Claim 2-
Jafa in view of Wang teach the vending machine of claim 1, as described above. 
Jafa discloses further comprising module configured to at least one of: 
detect a user approaching the vending machine (Jafa, see: paragraph [0034] disclosing “detecting the approach of a potential customer” and “detecting the presence of a nearby customer” and “customer is detected in proximity to the vending machine”), and 
obtain a user data indicative of at least one property of the user; 
wherein the dynamic product recommendation module is configured to determine the one or more recommendations further based on the user data.
Although Jafa does disclose the detection of a user approaching a vending machine (Jafa, see: paragraph [0034] “detected the approach of a potential customer”),  Jafa does not disclose a user data module. Jafa does not disclose: 
a user data module;  
Wang, however, does teach: 
a user data module (Wang, see: paragraph [0027] teaching “backend module” and “databases 116 for customer transactions, databases for current customer interaction sessions, and databases for user profiles, etc.)”). 
This step of Wang is applicable to the system of Jafa, as they both share characteristics and capabilities, namely, they are directed to generating product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jafa to include the features of a user data module, as taught by Wang.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jafa to improve the personalization of on-location product recommendations (Wang, see: paragraph [0006]).

Claim 3-
Jafa in view of Wang teach the vending machine of claim 1, as described above. Jafa discloses further comprising 
a time data module configured to obtain a time data, and wherein the dynamic product recommendation module is configured to determine the one or more recommendations further based on the time data (Jafa, see: paragraph [0030] disclosing “vending machine 1 may include…computer memory 67” and “computer memory 67, including external information such as the current time and date [i.e., time data], outside weather conditions”; and see: paragraph [0033] disclosing “vending machine 1 may recommend a drink with higher levels of caffeine that is appropriate for consumption in the morning [i.e., recommendations based on the time data]”).

Claim 4-
Jafa in view of Wang teach the vending machine of claim 1, as described above. 
Jafa discloses:  
wherein the dynamic product recommendation module is configured to determine the one or more recommendations using a dynamic product recommendation model (Jafa, see: paragraph [0037] disclosing “vending machine 1 may display a recommended vending product 22 through a combination of illumination of product display units 14, display of images on touchscreen 62”). 
Although Jafa does disclose the dynamic product recommendation (Jafa, see: paragraph [0037] “display recommending vending product”), Jafa does not disclose that the recommendation is predefined based on a history of transaction datasets. Jafa does not disclose:  
product recommendation predefined based on a history of transaction datasets.
Wang, however, does teach: 
product recommendation predefined on a history of transaction datasets (Wang, see: paragraph [0038] teaching “purchase/delivery/service history processing module 153”; and see: paragraph [0083] teaching “to determine home address, social class, product purchased, time of purchase of product”; and see: paragraph [0088] teaching “Product recommendation module 162 for generating product recommendations to the user based on the results of the different modules”). 
This step of Wang is applicable to the system of Jafa, as they both share characteristics and capabilities, namely, they are directed to generating product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jafa to include the features of product recommendation predefined on a history of transaction datasets, as taught by Wang.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jafa to improve the personalization of on-location product recommendations (Wang, see: paragraph [0006]).

Claim 5-
Jafa in view of Wang teach the vending machine of claim 4, as described above. 
	Although Jafa does disclose the environmental data and the setting data (Jafa, see: paragraph [0033] “outside temperature”; and see: paragraph [0034] disclosing “sensors 65 for detecting the approach of a potential customer is detected in proximity to vending machine 1”), Jafa does not disclose that the datasets comprise products sold during the transaction that is linked to the environmental data and setting data. Jafa does not disclose: 
wherein each of the transaction datasets comprises one or more products sold during respective transaction linked with at least one of respective data and optionally with at least one of respective user data and respective time data. 
Wang, however, does teach: 
wherein each of the transaction datasets comprises one or more products sold during respective transaction linked with at least one of respective environmental data and respective setting data and optionally with at least one of respective user data and respective time data (Wang, see: paragraph [0083] teaching “to determine home address, social class, product purchased, time of purchase of product”; and see: [0085] teaching “Current in-person interaction module 156 for processing input from the current visit of the user such as images” and “peripheral data at the present time (e.g., current weather, current external events, etc.)”; and see: paragraph [0088] teaching “Product recommendation module 162 for generating product recommendations to the user based on the results of the different modules”). 
This step of Wang is applicable to the system of Jafa, as they both share characteristics and capabilities, namely, they are directed to generating product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jafa to include the features of wherein each of the transaction datasets comprises one or more products sold during respective transaction linked with at least one of respective environmental data and respective setting data and optionally with at least one of respective user data and respective time data, as taught by Wang.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jafa to improve the personalization of on-location product recommendations (Wang, see: paragraph [0006]).


Claim 6-
Jafa in view of Wang teach the vending machine of claim 1, as described above. 
Jafa further discloses:  
 wherein the dynamic product recommendation module is further configured to determine the one or more recommendations before the user has selected one or more items to purchase (Jafa, see: paragraph [0019] disclosing “The vending machine may also provide guidance and recommendations to the customer as to which product to select for purchase”; and see: paragraph [0034] disclosing “designed to entice customers into purchasing a product from vending machine 1”). 

Claim 7-
Jafa in view of Wang teach the vending machine of claim 1, as described above. 
Jafa further discloses: 
 wherein the dynamic product recommendation module is further configured to determine the one or more recommendations after the user has selected one or mole items to purchase (Jafa, see: paragraph [0032] disclosing “vending products 22 that have less than a certain number of calories or are caffeine free. After such a selection, vending machine 1 may display the results on touchscreen 62”; and see: paragraph [0034] disclosing “designed to entice customers into purchasing a product from vending machine 1”). 

Claim 8-
Jafa in view of Wang teach the vending machine of claim 7, as described above. 
Jafa further discloses: 
wherein the dynamic product recommendation module is further configured to determine the one or more recommendations further based on the selected one or more items (Jafa, see: paragraph [0032] disclosing “vending products 22 that have less than a certain number of calories or are caffeine free. After such a selection, vending machine 1 may display the results on touchscreen 62”).

Claim 9-
Jafa in view of Wang teach the vending machine of claim 4, as described above. 
 Jafa does not disclose: 
wherein the dynamic product recommendation module is further configured to update the dynamic product recommendation model based on current transaction dataset.
Wang, however, does teach: 
wherein the dynamic product recommendation module is further configured to update the dynamic product recommendation model based on current transaction dataset (Wang, see: paragraph [0027] teaching “databases for current customer interaction sessions, and databases for user profiles”; and see: paragraph [0061] teaching “revising the recommendations provided at the present time”). 
This step of Wang is applicable to the system of Jafa, as they both share characteristics and capabilities, namely, they are directed to generating product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jafa to include the features of wherein the dynamic product recommendation module is further configured to update the dynamic product recommendation model based on current transaction dataset, as taught by Wang.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jafa to improve the personalization of on-location product recommendations (Wang, see: paragraph [0006]).

Claim 10-
Jafa in view of Wang teach the vending machine of claim 1, as described above. 
Jafa discloses further comprising:  
a tracking configured to track a surrounding of the vending machine and generate a tracked data indicative of people walking past the vending machine (Jafa, see: paragraph [0034] disclosing “detecting the presence of a nearby customer” and “designed to entice customers into purchasing a product from vending machine 1” and “might include selective illumination of product display units 14 to showcase, for example, display products 16 that are on sale”; Also see: FIG. 4); 
wherein the dynamic product recommendation module is configured to determine the one or more recommendations further based the tracked data (Jafa, see: paragraph [0034] disclosing “one or more sensors 65 for detecting the approach of a potential customer” and “detecting the presence of a nearby customer” and “might include selective illumination of product display units 14 to showcase, for example, display products 16 that are on sale”). 
Although Jafa discloses sensors that track the a surrounding of the bending machine and generate tracked data of people walking past the vending machine (Jafa, see: paragraph [0034] disclosing “one or more sensors 65 for detecting the approach of a potential customer”), Jafa does not disclose a tracking module, demographic profiles of users, and does not disclose indicating an amount of people walking past. Jafa does not disclose: 
a tracking module, data indicative of an amount of people walking past; 
Wang, however, does teach: 
a tracking module, data indicative of an amount of people walking past (Wang, see: paragraph [0004] teaching “assistance to each customer that walks through the door”; and see:  [0100] teaching “user tracking module 132 for tracking movement of the user at the deployment location”). 
 This step of Wang is applicable to the system of Jafa, as they both share characteristics and capabilities, namely, they are directed to generating product recommendations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jafa to include the features of a tracking module, data indicative of an amount of people walking past, as taught by Wang.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Jafa to improve the personalization of on-location product recommendations (Wang, see: paragraph [0006]).

Regarding Claim 11-
Claim 11 is directed to a method. Claim 11 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a system. It is noted that claim 11 also includes the feature of obtaining, by a vending machine, disclosed by Jafa (Jafa, see: paragraph [0027] “vending machine”). Claim 11 is therefore rejected for the same reasons as set forth above for claim 1.  


Regarding Claim 12-
Claim 12 is directed to a method. Claim 12 recites limitations that are similar in nature to those addressed above for claim 2 which is directed towards a system. It is noted that claim 12 also includes the feature of detecting, by the vending machine, and obtaining, by the vending machine, disclosed by Jafa (Jafa, see: paragraph [0027] “vending machine”). Claim 12 is therefore rejected for the same reasons as set forth above for claim 2. 

Regarding Claim 13-
Claim 13 is directed to a method. Claim 13 recites limitations that are similar in nature to those addressed above for claim 3 which is directed towards a system. It is noted that claim 13 also includes the feature of obtaining, by the vending machine, and determining, by the vending machine, disclosed by Jafa (Jafa, see: paragraph [0027] “vending machine”). Claim 13 is therefore rejected for the same reasons as set forth above for claim 3.

Regarding Claim 14-
Claim 14 is directed to a method. Claim 14 recites limitations that are similar in nature to those addressed above for claim 4 which is directed towards a system. It is noted that claim 4 also recites the feature of dynamic product recommendation module (Jafa, see: paragraph [0037] disclosing “vending machine 1 may display a recommended vending product 22”). Claim 14 is therefore rejected for the same reasons as set forth above for claim 4.



Regarding Claim 15-
Claim 15 is directed to a method. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 5 which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.

Regarding Claim 16-
Claim 16 is directed to a method. Claim 16 recites limitations that are similar in nature to those addressed above for claim 6 which is directed towards a system. It is noted that claim 6 also recites the feature of dynamic product recommendation module (Jafa, see: paragraph [0037] disclosing “vending machine 1 may display a recommended vending product 22”). Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.

Regarding Claim 17-
Claim 17 is directed to a method. Claim 17 recites limitations that are similar in nature to those addressed above for claim 7 which is directed towards a system. It is noted that claim 7 also recites the feature of dynamic product recommendation module (Jafa, see: paragraph [0037] disclosing “vending machine 1 may display a recommended vending product 22”). Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.

Regarding Claim 18-
Claim 18 is directed to a method. Claim 18 recites limitations that are similar in nature to those addressed above for claim 8 which is directed towards a system. It is noted that claim 8 also recites the feature of dynamic product recommendation module (Jafa, see: paragraph [0037] disclosing “vending machine 1 may display a recommended vending product 22”). Claim 18 is therefore rejected for the same reasons as set forth above for claim 8.

Regarding Claim 19-
Claim 19 is directed to a method. Claim 19 recites limitations that are similar in nature to those addressed above for claim 9 which is directed towards a system. It is noted that claim 8 also recites the feature of dynamic product recommendation module (Jafa, see: paragraph [0037] disclosing “vending machine 1 may display a recommended vending product 22”). Claim 19 is therefore rejected for the same reasons as set forth above for claim 9.

Regarding Claim 20-
Claim 20 is directed to a method. Claim 20 recites limitations that are similar in nature to those addressed above for claim 10 which is directed towards a system. It is noted that claim 10 the feature of a tracking module, taught by Wang (Wang, see: paragraph [0004] teaching “assistance to each customer that walks through the door”; and see:  [0100] teaching “user tracking module 132 for tracking movement of the user at the deployment location”). Claim 20 is therefore rejected for the same reasons as set forth above for claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kuk, K., et al. (KR 2017-0018257 A), describes a vending machine which recognizes a user situation through user recognition, a purchase history, a time and weather information analysis by utilizing a smartphone of a user. 
Murray, T., et al. (PGP No. US 2005/0043011 A1), describes a system coupled to a vending machine, via a wireless data link can acquire operational vending data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571) 272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3684                    

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3684